PER CURIAM..
A switch engine in need of repairs was run into the round house and placed over an ash pit under the smoke stack in the usual way. In order to repair the defective part it was necessary for the plaintiff to work in front of the engine. While thus engaged the engine suddenly started and ran over him, inflicting injuries for which he claimed damages. After a verdict was returned in favor of the plaintiff, the defendant moved for judgment notwithstanding the verdict but did not move for a new trial.' The defendant appealed from the judgment.
It was alleged in the complaint that the defendant was negligent in several •respects, but the only allegation as to which there is any evidence, and the only ground of negligence submitted to the jury, was that the defendant had not esercised ordinary care in seeing that the engine was properly blocked.
The defendant offered evidence to’ show that the blocks were placed under the engine wheels and claims that the plaintiff’s evidence fails to show the contrary because it was of a negative character, that is, the testimony *526of witnesses who testified that they did not see the blocks in position. But. one of the defendant’s witnesses on cross-examination admitted that he did not see the blocks under the wheels, and the other did not testify that the blocks were properly placed. The credibility of the witnesses was for the jury to determine. There were circumstances which tended to sustain the plaintiff’s allegation and within the rules stated and applied in Olson v. Great Northern Ry. Co., 68 Minn. 155, 71 N. W. 5, the trial court was justified in denying the motion for judgment in favor of the defendant notwithstanding the verdict for the plaintiff.
Judgment affirmed.